DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 10-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Aeberhard1.
Referring to claim 1, Aeberhard teaches the flow control device for an HVAC fluid transportation system, the flow control device comprising: 
a flow tube formed in one piece [10, 12 Fig. 1].
flow measurement system integrated with the flow tube and configured to measure a volumetric flow of fluid through the flow tube [13 Fig. 1, 0054].
an electronic circuit arranged in a fixed fashion on the flow tube and connected electrically to the flow measurement system [1/14 Fig. 1, 0055]. 
wherein the flow control device further comprises a control signal output terminal attached to the flow tube and connected to the electronic circuit, and the electronic circuit is configured to generate and apply on the control signal output terminal an actuator control signal, using the volumetric flow of fluid measured by the flow measurement system, for an actuator, arranged outside the flow tube of the flow control device, to actuate a valve of the HVAC fluid transportation system [Z, ϕ Fig. 1 and 0069: specifically col. 16 lines 14-16].
Wherein the flow control device further comprises a communicating module attached to the flow tube and connected to the electronic circuit, and the electronic circuit is configured to generate the actuator control signal further using a control command received by the communication module via a communication network [Es Fig. 1, 0069].  Specifically, setpoint data can be received from a remote Building Control System or via wireless remote device. Because the control device (1) receives setpoint Es for generating actuator control signal Z from a building control system/wired or wireless remote programming device.  It is obvious that the control device includes a communication module (at least a wired or wireless interface) to facilitate reception of the setpoint Es.
-------------------------------------------------
Referring to claims 6-7, Aeberhard teaches coupling a fluid temperature sensor to the flow tube but also teaches sensors for measuring air temperature, humidity, etc... as well for controlling the actuator signal [T*out 21 Fig. 1, 0010, 0053, 0069].  In particular, 21 Fig. 1 is a temperature sensor from heat exchanger (2) wherein the sensor value is received by control device (1).  Reception of the sensor value T*out is interpreted as being received via sensor signal input terminal sine one would be required for the control device to accept the sensor value.
Referring to claim 8, Aeberhard teaches including valve position sensors in use for valve control [0034].
Referring to claim 10, Aeberhard teaches setting the flow to a setpoint flow value [0031].
Referring to claim 11, Aeberhard teaches using an ultrasonic flow sensor [0054].  It should be known that an ultrasonic flow sensor works by including at least one pair of sensors for sending and receiving ultrasonic signals wherein the ultrasonic signals are accelerated and decelerated by the fluid it is measuring based on the flow direction and flow rate of the fluid in the pipe
Referring to claim 13, Aeberhard teaches controlling valve position or orifice size [0015, 0055].
Referring to claim 14, Aeberhard teaches the electronic circuit sending control signal Z to the actuator [Fig. 1].  Inherently, the signal must be transmitted either wirelessly or in a wired manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aeberhard as applied to claims 1-2, 6-8, 10-11 and 13-14 above.
Referring to claim 15, while Aeberhard teaches the invention substantially as claimed above, it is not explicitly taught to power the flow control device wirelessly.  Rather, it is merely assumed that the device is powered via wired connection.  The examiner is taking official notice that wireless power, otherwise known as inductive power, is well known in the art and operates by including an antenna or coil which receives electromagnetic radiation from a sender to generate an electric current to power/charge a local device.  It would have been obvious to one of ordinary skill in the art before the effective filing date to power the flow control device taught in Aeberhard using wireless power because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aeberhard as applied to claims 1-2, 6-8, 10-11 and 13-14 above, and further in view of Risbeck et al [Risbeck] PGPUB 2016/0313751.
Referring to claims 3, while Aeberhard teaches the invention substantially as claimed above, it is not explicitly that the system control parameters can be received via a cloud-based computer system.  Rather, Aeberhard simply states control parameters can be received via building control system [0061].  Risbeck teaches building control systems can take the form of cloud-based managers [0066].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Aeberhard to use a cloud-based manager like that taught in Risbeck because doing so would allow for multiple buildings to be managed by the same manager as taught by Risbeck.
Referring to claim 4, Risbeck teaches the cloud controller (402) can factor things such as weather data and energy prices [0037].
Referring to claim 5, Risbeck teaches the cloud controller (402) receiving information from the building regarding temperature and humidity [0068].
Response to Arguments
In the REMARKS, applicants argue in substance that 1) Aeberhard clearly shoes the control device and the processor are spaced apart from the valve; 2) Aeberhard does not teach the actuator 11 for controlling the valve is not located outside of the flow control device; 3) Aeberhard does not teach anything that is attached to the parts 10 or 12 and is configured to transit a control signal, received by the control device 1, for an actuator arranged outside of the parts 10 or 12; 4) No Teaching of an Actuator Outside of a Flow Control Device; 5) Aeberhard does not teach a communication module attached to the flow tube; 6) Aeberhard only teaches the control device including the temperature sensors and the control device is outside the flow tube; 7) Aeberhard only teaches a single ultrasonic flow sensor, not a pair integrated into the wall of the flow tube.
Referring to applicants first argument, Aeberhard clearly teaches the control device can be arranged as “an integral part of the valve 10 or attached to the valve 10 or the control device is arranged at a pipe section 12 connected to the valve 10” [0055] which, as stated above, it interpreted as part of the flow tube (10/12).
Referring to applicants second argument, claim 1 states the “actuator (23), arranged outside the flow tube (10) of the flow control device (1).  In other words, the actuator must be outside the flow tube, not the flow control device as suggested by applicant.  As we can see in Figure 1 of Aeberhard, actuator (11) exists outside of the flow tube (10/12) since it is positioned next to it.
Referring to applicants third argument, again, Aeberhard teaches the control device being integral to the flow tube via valve/pipe section as described above.  In addition, control device outputs control signal Z which is received by the actuator for control [0069] which is outside the flow tube.
Referring to applicants forth argument, on page 12 lines 1-11, applicants appear to argue that Aeberhard does not teach an actuator being arranged outside of the flow control device.  Applicant provides additional arguments on lines 5-11 but the examiner is unsure what applicant is arguing.  The examiner will state that the claims do NOT recite “the actuator arranged outside of the flow control device” as quoted by applicant but rather states “an actuator, arranged outside the flow tube of the flow control device”.  These are two very different conditions.  The examiner will state that the actuator in Aeberhard is outside the flow tube 10/12 as it is positioned next to it as is clearly visible in Figure 1.
Referring to applicants fifth argument, as stated above, the control device can be integral to the flow tube as addressed above with respect to applicants first argument.  The control device receives signal Es from a Building Control System o remote device.  The control device therefore requires a communication module (at least a wired or wireless interface) to facilitate reception of the setpoint Es.
Referring to applicants sixth argument, as the examiner has reiterated numerous times, Aeberhard teaches the control device can be integral to the flow tube 10/12.  See response to applicants first argument above.
Referring to applicants seventh argument, the ultrasonic flow sensor being attached to the pipe section 12 clearly illustrates its integration into the wall of the flow tube.  Integrated into the wall is interpreted as being part of the tube wall itself or clamped onto the wall as opposed to the sensor being positioned internal to the pipe where the fluid is flowing.  It should also be clear that an ultrasonic flow sensor requires at least a pair of sensors to send and receive ultrasonic signals wherein those signals accelerate or decelerate based on the flow direction and flow rate of the fluid flowing through the pipe.
The examiner is providing US Pat No 7360448 to Maginnis et al as extrinsic evidence as to the operation of ultrasonic flow sensors [104/106 Fig. 1A and col. 6 lines 18-45].
Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either individually or in combination, determining an actuator type from a received actuator identifier; or a data communication bus for connecting a terminal receiver to an auxiliary sensor that can be received by and removed from the flow tube for collecting auxiliary sensor data which can be used ot generate the actuator control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        11/10/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the previous office action